Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LARRY HENRY, individually and on )
behalf of all others similarly situated, )
)
Plaintiff, )
)
V. ) Civil Action No. 20-553

)
CNX RESOURCES CORP., )
)
Defendant. )
)
)

REPORT AND RECOMMENDATION
I. RECOMMENDATION

It is respectfully recommended that Defendant’s Motion to Compel Arbitration (ECF No.
20) be granted and the action be stayed pending the outcome of said arbitration. It is further
recommended that Defendant’s Motion to Dismiss (ECF No. 21) be denied without prejudice.
I. REPORT

A. PROCEDURAL HISTORY

Plaintiff Larry Henry (“Henry”) filed this lawsuit against Defendant CNX Resources Corp.
(“CNX”) in which he seeks to recover alleged overtime wages and other damages from under the
Fair Labor Standards Act and the Pennsylvania Minimum Wage Act. (ECF No. 1 (“Compl.”).)
CNX responded by filing both a Motion to Compel Arbitration (ECF No 20) and a Motion to
Dismiss (ECF No. 21). The Motion to Compel has been fully briefed and is ripe for disposition.

(ECF Nos. 25, 30, 32.)!

 

1 CNX also seeks dismissal for lack of jurisdiction and for failure to state a claim upon which relief can be granted.
(ECF No. 21.) For the reasons that are set forth herein, the merits of that motion will not be addressed in the Report
and Recommendation.
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 2 of 13

B. FACTUAL BACKGROUND

CNX, a Delaware corporation headquartered in Pennsylvania, is a natural gas exploration,
development, and production company. (Compl. §§ 16, 23.) Henry worked for CNX in
Pennsylvania for about a year. (Jd. {§ 9, 10.) He alleges that, throughout that time, he was paid a
day-rate with no overtime compensation and was misclassified as an independent contractor. (/d.
49 11, 41.)

During his relationship with CNX, Henry was working through a consultancy firm, i.e.,
New Tech Global Ventures, LLC (“New Tech”). (See ECF No. 22 (“Declaration of Larry Cress
(“Cress Decl.”)”) §§ 3, 12; ECF No. 23 (“Declaration of Luke Beebe (“Beebe Decl.”)”) § 11.)
New Tech connects oil field professionals known as “consultants,” such as Henry, with companies
like CNX who are known as “operators” within the oil and gas industry. (Cress Decl. ff 3, 4;
Beebe Decl. §§ 3, 4.) New Tech provides administrative services such as matching “consultants”
to specific projects, providing them with general commercial liability insurance, and processing
and paying the invoices generated through their work in a timely manner. (Cress Decl. 4, 11.) In
exchange, “consultants” sell their invoices at a discount to New Tech, which then bills the
“operators” the full amount for the services performed by “consultants.” (/d.{| 5.) “Operators,” in
turn, contract with New Tech for services such as ensuring that “consultants” are qualified, have
obtained all required certifications, and have passed a drug and alcohol test. (/d. § 10; Beebe Decl.
q 10.)

The Master Service Agreement (ECF No. 22-2 (“MSA”)) between CNX and New Tech

obligated New Tech to ensure, among other things, that the “consultants” it placed with CNX had

 

2 In support of its motion, CNX has submitted declarations of New Tech’s CEO Larry Cress and
CNX’s Director of Drilling Luke Beebe. Henry does not dispute the facts set out in those
declarations.
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 3 of 13

appropriate personal protective equipment, passed a drug and alcohol test, were covered by
insurance, and could lawfully work in the United States. (Cress Decl. § 14; Beebe Decl. § 10.) The
MSA specified not only that New Tech was providing these services to CNX as an “independent
contractor,” but also that it will be provide applicants to work for CNX “as independent consultants
and not as employees.” (MSA at 5 4 7; Beebe Decl. 4 4.) CNX and New Tech agreed that the MSA
will be construed in accordance with the laws of Pennsylvania. (MSA 4 18.)

New Tech also entered into an agreement with Henry (ECF No. 22-1 (“Marketing
Agreement”)), for “[New Tech] to provide marketing services and for [Henry] to provide
professional consulting services. . .” (Marketing Agreement { 1; Cress Decl. § 12; Beebe Decl. §
14.) The Marketing Agreement specified that Henry would provide his services as “an independent
contractor” to both New Tech and to the relevant “operators.” (Marketing Agreement § 14, Beebe
Decl. § 13.) The Marketing Agreement also incorporated the terms and conditions of the agreement
(in this case, the MSA) between New Tech and the “operator” with whom Henry was placed (here,
CNX). (Marketing Agreement §§ 1, 12.) Pursuant to the terms of the Marketing Agreement, New
Tech processed and paid the invoices that Henry generated through his consulting work at CNX.
(Id. § 5; Beebe Decl. | 15.)

New Tech and Henry agreed that the Marketing Agreement is governed by the laws of the
Texas. (Marketing Agreement § 21.) The Marketing Agreement also contained the following
arbitration clause (“Arbitration Clause”):

If the parties . . . have a dispute related to or arising under this Agreement that

cannot be resolved amicably, either party shall invoke mandatory arbitration with

respect to any claim, dispute or controversy as the exclusive method for resolving

such dispute... All claims, disputes or controversies . . . shall be decided by binding

arbitration by the American Arbitration Association in accordance with its

Expedited Commercial Arbitration Rules. All claims must be brought in an

individual capacity, not as a plaintiff or class member in any purported class or
representative proceeding.
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 4 of 13

Ud. J 22.)

CNX now seeks to enforce the Arbitration Clause in the Marketing Agreement and compel
arbitration of Henry’s claims.

Cc. STANDARD OF REVIEW

Depending on the nature of the complaint and its supporting documents, a motion to
compel arbitration will be evaluated under either the standard set forth in Rule 12(b)(6) or Rule 56
of the Federal Rules of Civil Procedure. See Guidotti v. Legal Helpers Debt Resolution, L.L.C.,
716 F.3d 764, 773-76 (3d Cir. 2013). The Third Circuit has held that “when it is apparent, based
on ‘the face of a complaint, and documents relied upon in the complaint,’ that certain of a party’s
claims ‘are subject to an enforceable arbitration clause, a motion to compel arbitration should be
considered under a Rule 12(b)(6) standard without discovery’s delay.’” Jd. at 776 (quoting
Somerset Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474, 482 (E.D. Pa.
2011)). In contrast, “if the complaint and its supporting documents are unclear regarding the
agreement to arbitrate, or if the plaintiff has responded to a motion to compel arbitration with
additional facts sufficient to place the agreement to arbitrate in issue,” the parties are entitled to
discovery on the issue of arbitrability and the Court applies the standard under Rule 56. /d.

In this case, the Complaint on its face fails to assert any allegations suggesting that Henry’s
claims may be subject to an enforceable arbitration agreement. Thus, the Rule 12(b)(6) standard is
not applicable here. In support of its motion, CNX has included the MSA and the Marketing
Agreement along with declarations of New Tech’s CEO and CNX’s Director of Drilling. Because
the Court has considered these documents in assessing the merits of CNX’s motion, it applies the
Rule 56 standard. Henry neither suggests that any material issues of fact exist with respect to the

MSA or the Marketing Agreement, nor challenges the facts asserted in the declarations provided
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 5 of 13

by CNX. As parties raise only legal arguments, there is no need for further discovery before
resolving CNX’s motion.

D. DISCUSSION

Questions of arbitrability are governed by the Federal Arbitration Act (“FAA”), 9 U.S.C.
§§ 1 et seg. “The FAA manifests ‘a congressional declaration of a liberal federal policy favoring
arbitration agreements.’” Quilloin vy. Tenet HealthSystem Phila., Inc., 673 F.3d 221, 228 (3d Cir.
2012) (quoting Moses H. Cone Mem’! Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24 (1983)). In
doing so, the FAA “requires courts to place arbitration agreements ‘on equal footing with all other
contracts.” Kindred Nursing Ctrs. Ltd. P’ship v. Clark, 137 S.Ct. 1421, 1424 (2017) (quoting
DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463, 468 (2015)). Arbitration agreements are “valid,
irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation
of any contract.” AT&T Mobility LLC y. Concepcion, 563 U.S. 333, 339 (2011) (quoting 9 U.S.C.
§ 2).

When deciding a motion to compel arbitration under the FAA, courts engage in a two-step
inquiry into “(1) whether there is a valid agreement to arbitrate between the parties and, if so, (2)
whether the merits-based dispute in question falls within the scope of that valid agreement.”
Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quoting Century Indem. Co. v.
Certain Underwriters at Lloyd’s, London, 584 F.3d 513, 527 (3d Cir. 2009)). In assessing whether
the dispute falls within the scope of the valid arbitration agreement, the Court applies a
“presumption of arbitrability.” Century Indem. Co., 584 F.3d at 524 (quoting AT & T Techs., Inc.
y. Comm. Workers of Am., 475 U.S. 643, 650 (1986)). Under that presumption, “an order to
arbitrate the particular grievance should not be denied unless it may be said with positive assurance

that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute.”
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 6 of 13

Id. If the Court determines that an enforceable arbitration agreement exists, and that the dispute
falls within the scope of the agreement, the FAA requires that the matter be referred to arbitration
proceedings. 9 U.S.C. § 3.

Here, the parties do not dispute that the Arbitration Clause is valid and enforceable as
between Henry and New Tech. The issue is whether CNX, a non-signatory to the Marketing
Agreement, may enforce it against Henry.

1. The issue of arbitrability

The Third Circuit Court of Appeals has explained that “[w]hile federal policy favors
arbitration agreements, an arbitrator has the power to decide an issue only if the parties have
authorized the arbitrator to do so.” Opalinski v. Robert Half Int'l Inc., 761 F.3d 326, 331 (3d Cir.
2014). Therefore, as a threshold matter, the Court must decide “whether the parties have submitted
a particular dispute to arbitration, i.e.,the question of arbitrability[.|” Opalinski v. Robert Half Int 1
Inc., 761 F.3d 326, 331 (3d Cir. 2014) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S.
79, 83 (2002). The question of arbitrability is “an issue for judicial determination unless the parties
clearly and unmistakably provide otherwise.” AT & T Techs., 475 U.S. at 649.

Relying on the Supreme Court’s decision in Henry Schein, Inc. v. Archer & White Sales,
Inc., 139 S. Ct. 524, 529 (2019), CNX contends that the question of arbitrability, that is, whether
CNX can enforce the Arbitration Clause—must be decided by an arbitrator. CNX’s argument
unfolds as follows. The Arbitration Clause states that: “[a]ll claims, disputes or controversies . . .
shall be decided by binding arbitration by the American Arbitration Association [“AAA”] in
accordance with its Expedited Commercial Arbitration Rules.” (Marketing Agreement § 22.)
AAA’s Expedited Commercial Arbitration Rules, in turn, delegate to the arbitrator “the power to

rule on his or her own jurisdiction, including any objections with respect to the existence, scope,
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 7 of 13

or validity of the arbitration agreement or to the arbitrability of any claim or counterclaim.” (ECF
No. 25 at 8 (quoting AAA Commercial Arbitration Rules and Mediation Procedures, R. 7(a)
(2013)).) Therefore, according to CNX, the Court should compel arbitration and have the arbitrator
decide the question of arbitrability.

To the extent that CNX is relying on Henry Schein as establishing a categorical rule that
“(w]hen the parties’ contract delegates the arbitrability question to an arbitrator, . . . a court
possesses no power to decide the arbitrability issue[,]” (id. (quoting Henry Schein, 139 S. Ct. at
529)), several appellate courts, including the Third Circuit have rejected similar arguments.
Williams v. Medley Opportunity Fund II, LP, 965 F.3d 229, 237 n.7 (3d Cir. 2020) (citing Gingras
v. Think Fin., Inc., 922 F.3d 112, 126 n.3 (2d Cir. 2019); Lloyd’s Syndicate 457 v. FloaTEC, L.L.C.,
921 F.3d 508, 515 n.4 (Sth Cir. 2019)). While “parties may agree to have an arbitrator decide not
only the merits of a particular dispute but also . . . ‘whether the parties have agreed to arbitrate,
[i.e., question of arbitrability,]’” in what is called a delegation clause, Henry Schein, 139 S. Ct. at
529 (quoting Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010)), Henry Schein “did
not change . .. the rule that courts must first decide whether an arbitration agreement exists at all.”
Williams, 965 F.3d at 237 n.7 (quoting Lloyd’s, 921 F.3d at 515 n.4); see Howsam, 537 U.S. at 84
(citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938 (1995)) (“[A] court should decide
whether the arbitration contract bound parties who did not sign the agreement.”).

Accordingly, before compelling Henry to arbitrate his claims against CNX, the Court, not
an arbitrator, must consider “whether the parties have a valid arbitration agreement at all’ (i.e., its
enforceability)... .” In re Remicade (Direct Purchaser) Antitrust Litig., 938 F.3d 515, 519 3d

Cir. 2019) (quoting Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019)).
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 8 of 13

2. Applicable law

Section 3 of the FAA “entitles litigants in federal court to a stay of any action that is
‘referable to arbitration under an agreement in writing.’” Arthur Andersen LLP v. Carlisle, 556
U.S. 624, 625 (2009) (quoting 9 U.S.C. § 3). The Supreme Court has explained that “because
‘traditional principles’ of state law allow a contract to be enforced by or against nonparties to the
contract through ‘assumption, piercing the corporate veil, alter ego, incorporation by reference,
third-party beneficiary theories, waiver and estoppel,” id. at 631 (quoting 21 R. Lord, Williston
on Contracts § 57:19, p. 183 (4th ed. 2001)), “a litigant who was not a party to the relevant
arbitration agreement may invoke § 3 if the relevant state contract law allows him to enforce the
agreement.” Jd. at 632. In applying the relevant state law, courts “do not invoke the presumption
of arbitrability.” In re Remicade, 938 F.3d at 520 (quoting Jaludi v. Citigroup, 933 F.3d 246, 255
(3d Cir. 2019)).

As CNX was not a signatory to the Marketing Agreement, it must rely on alternative theory
in order to invoke the Arbitration Clause with respect to Henry’s claims. CNX asserts that under
Pennsylvania law, the theory of alternative equitable estoppel supports its position. (ECF No. 25
at 11.) According to CNX, the forum’s law should apply as all the alleged underlying conduct and
alleged unlawful conduct occurred in Pennsylvania. (/d. at 7.4 (citing Travelers Ins. Co. v. Davis,
490 F.2d 536, 542 (3d Cir. 1974)).

Henry counters that the choice of law clause in the Marketing Agreement mandates that
Texas law applies. (ECF No. 30 at 1.) According to Henry, the theory of alternative equitable
estoppel is not recognized under Texas law. (/d.) Because the parties dispute whether the

applicable state law is that of Pennsylvania or Texas, a choice-of-law analysis must be undertaken.
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 9 of 13

When a federal court exercises federal question jurisdiction, as is the case here, the court
must apply the choice-of-law rules of the forum state. Riffin v. Consol. Rail Corp., 363 F. Supp.
3d 569, 575 (E.D. Pa.), aff'd, 783 F. App’x 246 (3d Cir. 2019). Pennsylvania has adopted a flexible
interest/contacts methodology to resolve contractual choice-of-law questions. Hammersmith v.
TIG Ins. Co., 480 F.3d 220, 227 (3d Cir. 2007). However, a “choice-of-law analysis is unnecessary
where the laws at issue do not conflict.” Am. Orthopedic & Sports Med. v. Indep. Blue Cross Blue
Shield, 890 F.3d 445, 454 n.9 (3d Cir. 2018) (citing Hammersmith, 480 F.3d 229-30).

Although Henry claims that the theory of alternative equitable estoppel is not recognized
under Texas law, his contention is not supported by the authority he cites, Jody James Farms, JV
y. Altman Grp., Inc., 547 S.W.3d 624 (Tex. 2018). In that case, the Texas Supreme Court noted
that under the alternative estoppel theory, “non-signatories can successfully compel arbitration
when (1) they have a ‘close relationship’ with a signatory to a contract with an arbitration
agreement and (2) the claims are ‘intimately founded in and intertwined with the underlying
contract obligations.’” Jd. at 639 (quoting Thomson—CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d
773, 779 (2d Cir. 1995)). While acknowledging that Fifth Circuit Court of Appeals had predicted
that the Texas Supreme Court “would adopt this estoppel formulation,” id. (citing Hays v. HCA
Holdings, Inc., 838 F.3d 605, 612 (Sth Cir. 2016)), the court in Jody James declined the
opportunity to definitively adopt this theory because there was no showing of its applicability in
that case. Jd Nonetheless, the Jody James court closely analyzed the theory and explained that
“alternative estoppel requires not only a dispute intertwined with the contract but also a
relationship between the parties that developed in a manner that makes it ‘unfair’ not to compel

arbitration.” Jd. (quoting Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354, 361 (2d Cir.
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 10 of 13

2008)). “To compel arbitration based on this alternative-estoppel theory, the relationship must be
closer than merely independent participants in a business transaction.” Jd. at 640.

Simply put, Jody James does not reject the validity of alternative estoppel theory.
Therefore, the Court concludes that the Texas Supreme Court would apply this theory in
appropriate circumstances. Similarly, under Pennsylvania’s alternative equitable estoppel theory
“non-signatories to an arbitration agreement can enforce such an agreement when there is an
obvious and close nexus between the non-signatories and the contract or the contracting parties.”
Noye v. Johnson & Johnson Servs., Inc., 765 F. App’x 742, 746 (3d Cir. 2019) (quoting Dodds v.
Pulte Home Corp., 909 A.2d 348, 351 (Pa. Super. Ct. 2006)). Thus, although Texas and
Pennsylvania courts articulate a slightly different test for this particular estoppel formulation, the
laws at issue do not conflict. Therefore, the Court will apply the substantive law of Pennsylvania,
the forum state.

3. CNX may enforce the Arbitration Clause

 

Pennsylvania allows a non-signatory to enforce an arbitration provision against a signatory
“when there is an obvious and close nexus between the non-signatories and the contract or the
contracting parties.” Noye, 765 F. App’x at 746 (quoting Dodds, 909 A.2d at 351). An “obvious
and close nexus” may arise from either (a) the relationship between the signatories and the non-
signatory or (b) the relationship between the non-signatory and the contract containing the
arbitration obligation. Jd. (citing Provenzano v. Ohio Valley Gen. Hosp., 121 A.3d 1085, 1097 (Pa.
Super. Ct. 2015); Dodds, 909 A.2d at 351).

Here, the Court finds that the requisite obvious and close nexus is satisfied not only because
of CNX’s relationship with a signatory, New Tech, but also based upon CNX’s relationship with

the Marketing Agreement, the contract that includes the Arbitration Clause. CNX relied on New

10
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 11 of 13

Tech to provide it with “consultants” such as Henry. New Tech screened, tested, and insured Henry
before placing him at CNX. Indeed, Henry would not have been matched with CNX without going
through New Tech’s screening process and utilizing other services furnished by New Tech,
including processing and paying his invoices and providing him with general commercial liability
insurance. In addition, while CNX is not a party to the Marketing Agreement, the fact that the
MSA is expressly incorporated into the Marketing Agreement is sufficient to establish an obvious
and close nexus between CNX and the agreement containing the Arbitration Clause.

Finally, the issue raised by Henry in this lawsuit, that is, whether he was misclassified as
an independent contractor, is expressly addressed in both the MSA and the Marketing Agreement.
In the MSA, New Tech agreed to place applicants at CNX “as independent consultants and not as
employees.” (MSA at 5 7.) The Marketing Agreement, in turn, obligated Henry to provide his
services as “an independent contractor” to both New Tech and to CNX. (Marketing Agreement {
14.) Henry agreed to work at CNX pursuant to the terms of the Marketing Agreement. Therefore,
the Marketing Agreement, which contains the Arbitration Clause, is relevant to his claims against
CNX. Not allowing CNX to compel arbitration would allow Henry to sidestep the Arbitration
Clause by suing CNX as opposed to New Tech. Based on the foregoing, the Court concludes that
Henry is equitably estopped from resisting arbitration.

Typically, the next step for the Court would be to determine “‘whether a concededly
binding arbitration clause applies to a certain type of controversy’ (i.e., its scope),” In re Remicade,
938 F.3d at 519 (quoting Lamps Plus, 139 S. Ct. at 1416-17), “unless the parties have reserved the
issue for an arbitrator.” Noye, 765 F. App’x at 748 (citing Opalinski, 761 F.3d at 331). This brings
the Court back to where it began its analysis—Henry Schein. Because the Arbitration Clause

incorporates AAA’s Expedited Commercial Arbitration Rules, the Court agrees with CNX that an

11
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 12 of 13

arbitrator, in the first instance, should decide whether the Arbitration Clause “covers [this]
particular controversy.’” Henry Schein, 139 S. Ct. at 529. Accordingly, the case will be referred to
arbitration for further proceedings.
4. A Stay is Appropriate

If a case referable to arbitration is brought in federal court, the FAA directs that the court
where the lawsuit is pending “shall on application of one of the parties stay the trial of the action
until such arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3.
A stay of this case is appropriate because the Arbitration Clause delegates the question of
ascertaining its scope to an arbitrator. Thus, an arbitrator will decide if Henry’s claims are subject
to arbitration and, if the arbitrator decides that some or all of Henry’s claims are not subject to
arbitration, then this case can proceed in this Court on the non-arbitrable claims.

As such, CNX’s Motion to Dismiss need not be decided at this time and is denied without
prejudice to be renewed if and when it becomes relevant.

E. CONCLUSION

Based on the foregoing, it is respectfully recommended that Defendant’s Motion to Compel
Arbitration (ECF No. 20) be granted and the action be stayed pending the outcome of said
arbitration. It is further recommended that Defendant’s Motion to Dismiss (ECF No. 21) be denied
without prejudice.

F. NOTICE

In accordance with the Federal Magistrates Act, 28 U.S.C. § 636(b)(1), and Fed. R. Civ. P.
72(b)(2), the parties are allowed fourteen (14) days from the date of service to file written
objections to this report and recommendation. Any party opposing the objections shall have

fourteen (14) days from the date of service of objections to respond thereto. Failure to file

12
Case 2:20-cv-00553-NBF-PLD Document 37 Filed 08/24/20 Page 13 of 13

objections will waive the right to appeal. Brightwell v. Lehman, 637 F. 3d 187, 193 n.7 (3d Cir.

2011).

 

 

PATRICIA L. DODGE
United States Magistrate Judge

Dated: August 24, 2020

13
